Citation Nr: 0911884	
Decision Date: 03/31/09    Archive Date: 04/08/09

DOCKET NO.  07-15 341	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
residuals of a lumbar spine injury with degenerative disc 
disease.

2.  Entitlement to service connection for residuals of a 
lumbar spine injury with degenerative disc disease.

3.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for 
rheumatism of both legs.

4.  Entitlement to service connection for rheumatism of both 
legs, claimed as leg injury.

5.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for right 
total knee replacement including arthritis.

6.  Entitlement to service connection for right total knee 
replacement including arthritis.

7.  Whether new and material evidence has been received to 
reopen a claim of entitlement to service connection for left 
total knee replacement including arthritis.

8.  Entitlement to service connection for left total knee 
replacement including arthritis.


WITNESSES AT HEARING ON APPEAL

Appellant and D.W.


ATTORNEY FOR THE BOARD

Robert J. Burriesci, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1944 to 
January 1946.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an April 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Offices (RO) in 
North Little Rock, Arkansas.

In February 2009, the Veteran testified at a video-conference 
hearing before the undersigned Acting Veterans Law Judge.  A 
transcript of this hearing is associated with the claims 
folder.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issues of entitlement to service connection for 
rheumatism of both legs; entitlement to service connection 
for right total knee replacement including arthritis; and 
entitlement to service connection for left total knee 
replacement including arthritis are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACTS

1.  In a July 1994 rating decision, the RO denied service 
connection for back, leg, and knee conditions.  The Veteran 
was notified of this decision that same month, but did not 
file an appeal.

2.  The evidence received since the July 1994 rating decision 
is new, and it raises a reasonable possibility of 
substantiating the underlying claims for service connection 
for back, leg, and knee conditions.

3.  The Veteran suffered a back injury in service.

4.  The Veteran is currently diagnosed with a back condition.

5.  Resolving all doubt in the Veteran's favor, the Veteran's 
back condition is related to his active military service.


CONCLUSIONS OF LAW

1.  The July 1994 decision of the RO denying service 
connection for back, leg, and knee conditions is final.  
38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  The evidence received since the July 1994 RO rating 
decision is new and material, and the claims of entitlement 
to service connection for back, leg, and knee conditions are 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2008).

3.  Residuals of a lumbar spine injury with degenerative disc 
disease were incurred in service.  38 U.S.C.A. §§ 1110, 1154, 
5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a).  In this case, the Board is granting in 
full the benefit sought on appeal.  Accordingly, assuming, 
without deciding, that any error was committed with respect 
to either the duty to notify or the duty to assist, such 
error was harmless and will not be further discussed.  

II. Applications to Reopen

In a July 1994 rating decision, the RO denied service 
connection for back, leg, and knee conditions on the basis 
that there was no evidence of any chronic back, leg, or knee 
conditions in service, VA treatment notes dated in 1957 did 
not reveal any chronic back, leg, or knee conditions, and the 
first diagnosis of any condition was dated in June 1970.

The evidence of record at the time of the July 1994 included 
the available service treatment records; VA medical records; 
a VA examination dated in June 1970; and private treatment 
records dated February 1987 to August 1987; and statements 
submitted by the Veteran and friends.

Because the Veteran never submitted a Notice of Disagreement 
(NOD) with the July 1994 rating decision, it became final 
based on the evidence then of record.  38 U.S.C.A. § 7105; 38 
C.F.R. §§ 3.104(a), 3.160(d), 20.302(a), 20.1103.  However, 
if new and material evidence is presented or secured with 
respect to a claim that has been disallowed the Secretary 
shall reopen the claim and review the former disposition of 
the claim.  38 U.S.C.A. § 5108; Manio v. Derwinski, 1 Vet. 
App. 140, 145 (1991).

In cases such as this, where the claim is filed on or after 
August 29, 2001, under 38 C.F.R. § 3.156(a), evidence is 
considered "new" if it was not previously submitted to 
agency decision makers.  "Material" evidence is evidence 
which, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  For the purpose of determining 
whether a case should be reopened, the credibility of the 
evidence added to the record is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510, 513 (1992).

Subsequent to the July 1994 rating decision, a statement of 
Dr. J.R., dated in November 2006, and reports of VA medical 
examinations, dated in April 2000 and February 2007, were 
associated with the claims folder.  Dr. J.R.'s letter is both 
new and material in that it indicates that the Veteran has 
been complaining of back, leg, and knee pain since service 
and that the Veteran's conditions may be related to his in 
service train accident.  In light of the basis for the RO's 
July 1994 determination, this evidence raises a reasonable 
possibility of substantiating the claims. Thus, the evidence 
is "new and material" under the provisions of 38 C.F.R. § 
3.156(a), and the claims are reopened.

III. Service Connection

Service connection may be granted for disease or injury 
incurred in or aggravated by service.  38 U.S.C.A. § 1110.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all of the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. 3.303(d).

Establishing service connection generally requires (1) 
medical evidence of a current disability; (2) medical, or in 
certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and (3) medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disability. Hickson v. West, 12 Vet. 
App. 247, 253 (1999); 38 C.F.R. § 3.303(a). 

The Court of Appeals for Veterans Claims (Court) has also 
held that where the determinative issue involves medical 
causation or a medical diagnosis, competent medical evidence 
is required.  Grottveit v. Brown, 5 Vet. App. 91 (1993); see 
also Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The 
Federal Circuit has also recognized the Board's "authority 
to discount the weight and probity of evidence in light of 
its own inherent characteristics and its relationship to 
other items of evidence."  Madden v. Gober, 125 F.3d 1477, 
1481 (Fed. Cir. 1997).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the Veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Veteran seeks entitlement to service connection for 
residuals of a lumbar spine injury with degenerative disc 
disease.  The Veteran contends that his current back 
condition is related to in service treatment for a mild 
lumbosacral strain and back pain after a train accident.

The Veteran's service treatment records reveal that the 
Veteran was involved in train accident while in service in 
March 1945.  The Veteran was treated for a mild lumbosacral 
strain and contusion of the back.  The Veteran's subsequent 
service treatment records reveal that the Veteran was treated 
on multiple occasions for back pain while in service.

The Veteran reports that he has had continuous back pain 
since the accident in service.  The Board finds the Veteran's 
statements of continuity of symptomolgy credible and notes 
that the Veteran is competent to report back pain since 
service.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 
2007).

In April 2000 the Veteran was afforded a VA Compensation and 
Pension (C&P) examination in conjuction with his claims of 
entitlement to service connection.  After examination, the 
Veteran was diagnosed with residuals of a lumbar spine injury 
and degenerative changes.  The examiner did not render an 
opinion regarding the etiology of the Veteran's spine 
condition.

In a letter submitted by a private physician, dated in 
November 2006, the Veteran was noted to have complained of 
back pain since service.  The physician noted that the 
Veteran currently had degenerative disc disease of the L2-L3.  
The physician opined, after examining the Veteran's service 
treatment records, the Veteran's train accident caused a 
severe injury.  The physician indicated that the Veteran's 
problems were permanent.

In February 2007 the Veteran was afforded a VA C&P spine 
examination.  After examination the Veteran was diagnosed 
with degenerative arthritis of the lumbar spine.  The 
examiner indicated that the Veteran was noted to have a mild 
back contusion in service and that the Veteran was released 
to active, though limited, duty after treatment.  The 
examiner indicated that it was impossible to say without 
speculation whether the Veteran's current lumbar disk disease 
was related to his in service back injury.

In light of the evidence, the Board finds that entitlement to 
service connection for residuals of a lumbar spine injury 
with degenerative disc disease is warranted.  The Veteran's 
service treatment records reveal that the Veteran was 
diagnosed with and treated for a mild lumbosacral strain and 
back contusion after an in service train accident.  
Subsequently, after service, the Veteran continued to 
complain of back pain and was diagnosed with and treated for 
degenerative disc disease.  A private physician has indicated 
that the Veteran suffered a significant injury in service and 
that the Veteran currently has a back condition.  As such, 
the Veteran's claim of entitlement to service connection for 
residuals of a lumbar spine injury with degenerative disc 
disease is warranted is granted.


ORDER

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for residuals of a lumbar spine injury with 
degenerative disc disease is granted.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for rheumatism of both legs is granted.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for right total knee replacement including 
arthritis is granted.

New and material evidence having been received, the 
application to reopen the claim of entitlement to service 
connection for left total knee replacement including 
arthritis is granted.

Entitlement to service connection for residuals of a lumbar 
spine injury with degenerative disc disease is granted.


REMAND

The Veteran seeks entitlement to service connection for 
rheumatism of both legs; entitlement to service connection 
for right total knee replacement including arthritis; and 
entitlement to service connection for left total knee 
replacement including arthritis.

The Veteran's service treatment records reveal that the 
Veteran was treated after being involved in a train accident.  
The Veteran's post service treatment records reveal that the 
Veteran has undergone bilateral knee replacement surgeries.

The Board acknowledges that, to date, VA has neither afforded 
the Veteran an examination nor solicited a medical opinion as 
to the onset and/or etiology of his leg and knee conditions.  
Under 38 U.S.C.A. § 5103A(d)(2), VA must provide a medical 
examination and/or obtain a medical opinion when there is:  
(1) competent evidence that the Veteran has a current 
disability (or persistent or recurrent symptoms of a 
disability); (2) evidence establishing that he suffered an 
event, injury or disease in service or has a disease or 
symptoms of a disease within a specified presumptive period; 
(3) an indication the current disability or symptoms may be 
associated with service; and (4) there is not sufficient 
medical evidence to make a decision.  See Wells v. Principi, 
326 F.3d 1381 (Fed. Cir. 2003); McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  

In this case, there is evidence of an in service injury, the 
Veteran's is currently status post bilateral knee 
replacements, and the Veteran's private physician reports 
that the Veteran's in service injury was severe and indicates 
that his current bilateral knee abnormalities are permanent.  
As such, the Board finds that these claims must be remanded 
for the Veteran to be afforded appropriate VA medical 
examinations.

The Veteran's private physician, Dr. J.R., indicated in his 
letter dated in November 2006 that the Veteran was his 
patient for a number of years and is currently his primary 
care physician at Lake Village Healthcare.  A careful review 
of the claims folder does not reveal that any of the 
Veteran's medical records from Dr. J.R. or Lake Village 
Healthcare have been associated with the claims folder.

VA is required to make reasonable efforts to help a claimant 
obtain records relevant to his claim, whether or not the 
records are in Federal custody.  See 38 U.S.C.A. 
§ 5103A(b)(1); 38 C.F.R. § 3.159(c)(1).  In Bell v. 
Derwinski, 2 Vet. App. 611 (1992), the Court held that VA has 
constructive notice of VA generated documents that could 
reasonably be expected to be part of the record, and that 
such documents are thus constructively part of the record 
before the Secretary and the Board, even where they are not 
actually before the adjudicating body.  Accordingly, attempts 
should be made to obtain records of the Veteran's treatment 
from Dr. J.R. and Lake Village Healthcare.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  After securing the proper 
authorization, request treatment records 
pertaining to the Veteran from Dr. J.R. 
and LakeVillage Healthcare.  Any 
additional pertinent records identified 
by the appellant during the course of the 
remand should also be obtained, following 
the receipt of any necessary 
authorizations from the appellant, and 
associated with the claims file.

2.  After accomplishment of the above 
development, the Veteran should be 
afforded an appropriate examination for 
his leg and knee conditions.  The report 
of examination should include a detailed 
account of all manifestations of leg and 
knee conditions found to be present.  All 
necessary tests should be conducted and 
the examiner should review the results of 
any testing prior to completion of the 
report.  The examiner is asked to comment 
on the record of treatment in the service 
treatment records.  The examiner should 
also render an opinion as to whether it 
is more likely than not (meaning 
likelihood greater than 50%), at least as 
likely as not (meaning likelihood of at 
least 50%), or less likely than not or 
unlikely (meaning that there is a less 
than 50% likelihood) that the identified 
leg and knee conditions are related to or 
had their onset during service.  The 
claims folder and a copy of this remand 
must be made available and reviewed by 
the examiner in conjunction with the 
examination.  In offering these 
assessments, the examiner must 
specifically acknowledge and discuss the 
Veteran's credible report of a continuity 
of symptoms since service.  The examining 
physician should provide a complete 
rationale for all conclusions reached.

3.  After undertaking any other 
development deemed appropriate re-
adjudicate the issue on appeal.  If the 
benefits sought are not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for further review.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


